Bijur, J.
(dissenting). I dissent. My interpretation of the clause in the lease is that the tenant agreed to pay in the form of additional rent the increase in insurance rates on the building. *342The case was tried informally, evidently in order to procure a ruling on the law. The figures in the complaint and those mentioned in the opinion of the learned trial judge do not quite correspond. According to the latter, however, the increase in building insurance was $758.17 and in the stock insurance $28.11. It seems to me to be quite clear that the items are separable under the contract and that the agreement to pay increased insurance rates on the building may be said “ to run with the land,” and that the agreement to pay the increase on the stock insurance, while not precisely “ personal ” in the ordinary acceptation of the term, was one relating solely to a particular thing, namely, the stock of the then landlord contained in the building and that it did not apply to a different stock of another landlord, whether contained in the building or not.
In my opinion, therefore, the tenant was in default for not having paid the increased insurance on the building, $758.17. I agree that neither rent insurance nor fixture insurance is provided for by the covenant.
The final order should be reversed and a new trial granted, with costs to appellant to abide the event.